Case 2:16-cv-02525-MMD-NJK Document 401-4 Filed 03/19/21 Page 1 of 10

Exhibit C

True Excerpts from the Amicus Brief filed by
the Aimed Alliance in support of Amarin’s
Petition for Certiorari to the United States

Supreme Court, dated March 4, 2021
Case 2:16-cv-02525-MMD-NJK Document 401-4 Filed 03/19/21 Page 2 of 10

No. 20-1119

 

 

Nn the

Supreme Court of the Anited States

AMARIN PHARMA, INC. and
AMARIN PHARMACEUTICALS IRELAND LIMITED,
Petitioners,
Vv.

HIKMA PHARMACEUTICALS USA INC.,
HIKMA PHARMACEUTICALS INTERNATIONAL LIMITED,
Dr. REDDY’S LABORATORIES, INC. and
DR. REDDY’S LABORATORIES, LTD.,
Respondents.

On Petition for Writ of Certiorari to the
United States Court of Appeals for the
Federal Circuit

BRIEF FOR AMICUS CURIAE AIMED
ALLIANCE IN SUPPORT OF PETITIONERS

ASHLEY C. PARRISH
Counsel of Record
JESSE D.H. SNYDER
KING & SPALDING LLP
1760 Pennsylvania Avenue NW
Washington, DC 20006
(202) 737-0800
aparrish@kslaw.com
Counsel for Amicus
Curiae Aimed Alliance
March 4, 2021

EEE a aT

 
Case 2:16-cv-02525-MMD-NJK Document 401-4 Filed 03/19/21 Page 3 of 10

9

the drug provides such a “substantial benefit with
respect to major adverse cardiovascular events.” John
J.P. Kastelein & Erick S.G. Stroes, FISHing for the
Miracle of Eicosapentaenoic Acid. 380 N. Engl. J. Med.
39, 89, 90 (2019). In fact, The New England Journal
of Medicine deemed the study's results to be 30
significant that its editorial board selected a story on
VascepaR®’s clinical results as its top story concerning
“the most important research in the field from the past
year.” Harlan M. Krumholz, NEJM Journal Watch
Cardiology 2013 Top Stories (Dec. 26, 2018),
Similarly, the American Heart Association included
Vascepa®’s clinical results in its “annual list of major
[research] advances in heart disease and stroke.” Am.

Stroke Research Advances of 20138. Heart.org (Dec. :
2013}.

Both the Federal Circuit and the district court
brushed aside these important objective indicia that
Amarin’s invention was not obvious. Their failure to
consider the totality of evidence was driven not only
by improper 20/20 hindsight, but also more
fundamentally by their failure to apply the correct
legal standard. The Federal Circuit's burden-shifting
approach was dispositive of the outcome of this case.
Il. The Question Presented Is Very Important.

The patent system that Congress created seeks to
achieve a careful balance between incentivizing
pathbreaking inventions and enabling robust
competition. In the drug context, this balance is vital
to encouraging manufacturers to develop innovative

treatments that respond to unmet needs, and to
ensuring that innovative treatments are affordable
Case 2:16-cv-02525-MMD-NJK Document 401-4 Filed 03/19/21 Page 4 of 10

19

and accessible to patients. The Hatch-Waxman Act
balances these considerations by creating a simplified
procedure “to speed the introduction of low-cost
generic drugs to market,” Caraco Pharm. Labs.. Ltd.
u. Novo Nordisk A/S, 566 U.S. 399, 405 (2012). while
simultaneously extending patent protection to
incentivize companies “to develop and market
products.” Pfizer Inc. v. Dr. Reddy's Labs., Ltd.. 339
B.3d 1361, 1364 (Fed. Cir. 2004). Both componentsa—
patent protection and simplified generic approval—
are important to the patient community and for
improving public health.

Many Americans cannot afford medical services
or treatments due to high out-of-pocket costs, causing
them to choose between forgoing vital care and taking
on significant debt or even bankruptcy. See Michael
Sainato, The Americans Dying Because They Can‘
Afford Medieal Care Guardian (Jan. 7 PAPE) Par
that reason and others, FDA has taken significant
steps to accelerate the approval of generic drugs. The
benefits of generic competition, however, cannot be
realized unless a novel drug is developed in the firs
instance and the public knows about it. That is w y
competitors must wait until patent exclusivity expires
before they can sell a generic version of an FDA-
approved drug. See 35 U.S.C. § 271(e)(3), (4)(A)-(B).

Patent protection is important because it
incentivizes pioneering companies to undertake costly
research and development to discover new treatments
and bring them to market. Bringing a new drug to
market requires a massive investment. Indeed, recent
estimates suggest that the average research-and-
development costs of bringing a new drug to market
Case 2:16-cv-02525-MMD-NJK Document 401-4 Filed 03/19/21 Page 5 of 10

LL

are nearly $2.6 billion. See Joseph A. DiMasi, Henry
G. Grabowski, & Ronald W. Hansen, Innovation in the
Pharmaceutical Industry; New Estimates of R&D
Costs. 47 J. Health Econ. 20. 31 (2016)

Bringing a new drug to market also entails
significant risk, not least because relatively few new
drugs are successful. Government studies suggest
that only 20 in 5.000 compounds (approximately 0.4")
of screened compounds ever enter preclinical testing
in laboratories and on animals. See FTC, To Promote
Innovation: The Proper Balance of Competition and
Patent Law and Policy, ch. 3, at 6 (2003). Moreover.
“95° of drugs that enter clinical trials do not make it
to the market.” Thomas Hartung, Food for Thought
Look Back in Anger — What Clinical Studies Teall L's
About Preclinical Work, 30 ALTEX 275, 275 (2013). In
addition, when a consoumend 13 found to be adequately
safe to test on humans, there are three pnases of
clinical testing, each of which is required to determine
the compound's safety and efficacy. See FTC. To
Promote Innovation, supra, ch. 3, at 6. As a result.
developing and commercializing a drug often takes
more than a decade. See Joseph A. DiMasi & Henry
G. Grabowski, The Cost of Biopharmaceutical R&D: [s
Biotech Different?, 23 Managerial & Decision Econ.
469, 475 (2007).

Without patent protection, most companies would
not undertake the investments necessary to develop
an innovative drug for patients, only to face immediate
competition from generic versions. Hare, for example,
Amarin spent “$465 million in research and
development” to discover Vascepa®’s second
indication to reduce the risk of cardiovascular events
Case 2:16-cv-02525-MMD-NJK Document 401-4 Filed 03/19/21 Page 6 of 10

L2

for patients. App. 35a. That second indication
represented the culmination of years of clinical
development that succeeded where others had failed.
See Deepak L. Bhatt et al.. Cardiovascular Risk
Reduction with [cosapent Etayl for
Aypertriglyceridemia, 380 N. Eng. J. Med. 11, 12
(2019); Press Release, Amarin Corp., Amarin Receives
FDA Approval of Vascepa® (Icosapent Ethyl) to
Reduce Cardiovascular Risk (Dec. 13, 2019), Even
with patent protection, it is reported that Amarin
investors do not expect to recoup their investment in
Vascepa® until 2024. See App. 55a.

Beyond fostering innovation, patent protection
also encourages patent holders to educate patients,
caregivers, and health-care providers about new
treatments. The district court noted that “marketing
spending tends to be higher at the beginning of a
oharmaceutical product's lifeeyele, given che need to
educate physicians about the clinical profile of the new
drug in question.” App. 55a. While that is true. it is
also true that when a company conducts additional
groundbreaking research, or when a medication
recelves expanded approval for new indications.
renewed efforts are needed to educate patients,
caregivers, and health-care providers.

The hard reality is that without patent rights,
many patients will remain in the dark. Significantly,
although Amarin received initial aporoval for
Vascepa® in 2012, it did not receive its second
indication until December 2019 (just months before
the district court’s judgment). See App. 3a. 25a. Asa
result, health-care providers, caregivers, and patients
are only beginning to understand and appreciate the
Case 2:16-cv-02525-MMD-NJK Document 401-4 Filed 03/19/21 Page 7 of 10

significance of the new indication. But because
Vascepa® is Amarin’s only product. the company is
unlikely to maintain its nascent educational campaign
if its efforts are undercut by generic competition. And
generic competitors are unlikely to make up the
difference because that is not part of their business
model. See Curt D. Furberg, Bengt D. Furberg, &
Larry D. Sasich, Knowing Your Medications: A Guide
to Becoming an Informed Patient 56 (2009) (noting
that “generic manufacturers spend much less on
marketing and accept much lower profit margins”
than brand-name manufacturers’).

There is thus an important public need to
maintain the incentives for Amarin to educate
nealtncare providers on the benetits of its
pathbreaking drug. Cardiovascular disease has long
been the leading cause of mortality in the United
States. See CDC. Heart Disease Facts, CDC gov (Senor
3, 2020). Although the number of deaths due to heart
lisease declined substantially between 2000 and 2010,
the trend has since reversed. See Sally C. Curtin,
Trends in Cancer and Heart Disease Death Rates
Among Adulis Aged 45-65: United States 1999-2017.
63 Nat'l Vital Stat. Rep. 1, 2, Fig. | (May 22, 2019): see
also CDC, Data Brief No. 254: Changes in the Leading
Cause of Death: Recent Patterns in Heart Disease and
Cancer Mortality 1, 1 (Aug. 2018). Nearly 650,000
Americans die from heart clisease each vear—“that’s 1
in every 4 deaths.” CDC, Heart Disease Facts. Supra.
About 305,000 Americans suffer a heart attack each
year. Id. More than 30 million Americans take
statins. See Peter Wehrwein, Statin Use [3 Up,
Cholesterol! Levels Are Down: Are Americans’ Hearts
Benefiting?, Harv. Health Pub. (Apr. 15, 2011).

Qa
Case 2:16-cv-02525-MMD-NJK Document 401-4 Filed 03/19/21 Page 8 of 10

Lt

Between 50 to 70 million adults in the United States
have high levels of triglycerides. Campbell, ls [¢ Time
to Ditch Your Fish Oil Pills. supra. These statistics
coincide with the CDC last year listing “heart
conditions” as presenting an “increased risk of severe
Ulness from the virus that causes COVID-L9.” CDC.
COVID-19, People with Certain Medical Conditions,

CDC. gov (Dec. 29, 2020).

[aformation presented by Amarin’s scientists to
the American College of Cardiology suggests that
Vascepa® may help prevent more than 70.000
cardiovascular events each year in adults in the
United States with known cardiovascular disease or
diabetes. See Press Release, Amarin Corp., Amarin
Highlights VASCEPA® (Ieosapent Ethyl)-Related
Data Presented at American College of Cardiology’s
Annuai Scientific Session Together with World
Congress of Cardiology (ACC 20°WCC) lar 31
2020). Moreover, because Vascepa® is “highly cost-
effective,” it could be the “rare[]” therapy that results
in “net healthcare cost-savings to patients, payers and
society.” Id.

There is thus “no doubt that” Amarin’s Vascepak
“is a medication that could benefit a substantial
portion of the U.S. and meets an unmet need.” Trisha
Roy & Saumya Joseph, FDA Panel Unanimously
Backs Expanding Use of Amarin's Heart Drug
Vascepa&, Reuters (Nov. 14, 2019) (quoting Dr. Jack
Yanovski ot the National Institutes of Health). I:
represents a significant step forward—an innovative
advance in the treatment of cardiovascular disease
and severe hypertriglyceridemia—that is now
available to meet a previously unmet need for

 
Case 2:16-cv-02525-MMD-NJK Document 401-4 Filed 03/19/21 Page 9 of 10

15

patients, provided that Amarin continues to invest in
publicizing its life-saving drug so that patients,
caregivers, and health-care practitioners are
adequately aware of the medication’s benefits. In
short. Vascepa® is precisely the type of invention that
patent law 13 designed to encourage and protect. The
Federal Circuit's decision to the contrary 13 worthy of
this Court's review.

* * *

The Federal Circuit has made up a test for which
there is no support and on which actual public-health
outcomes turn. [f the Federal Circuit's precedential
departures are not corrected, they will undermine the
Datent system by discouraging pioneering companies
from pursuing the development of innovative
treatments for serious diseases. As a result. new
medications that treat otherwise unmet medical needs
may not be available to the patients who aeed them.
More immediately, without patent protections,
Amarin will be unable to continue making the
investments needed to educate patients. caregivers.
and health-care providers about Vascepak’s clinical
trial results and its newly discovered benefits. In
addition, many health-care practitioners may never
become aware of. and therefore may not prescribe, a
treatment to patients for whom Vascepa® may be
medically necessary.
Case 2:16-cv-02525-MMD-NJK Document 401-4 Filed 03/19/21 Page 10 of 10

15

CONCLUSION
This Court should grant the petition for certiorari.

Respectfully submitted,

ASHLEY C, PARRISH
Counse/ of Record

JESSE D.H. SNYDER

KING & SPALDING LLP

1700 Pennsylvania Avenue NW
Washington, DC 20006

(202) 737-0500
aparrishwkslaw.com

Counsel for Amicus

Curtae Aimed Alliance

March 4, 2021
